
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2516
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To assist members of the Armed Forces in
		  obtaining United States citizenship, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kendell Frederick Citizenship
			 Assistance Act.
		2.Fingerprints and other biometric
			 information for members of the United States Armed Forces
			(a)In generalNotwithstanding any other provision of law,
			 including section
			 552a of title 5, United States Code (commonly referred to as
			 the Privacy Act of 1974), the Secretary of Homeland Security
			 shall use the fingerprints provided by an individual at the time the individual
			 enlisted in the United States Armed Forces, or at the time the individual filed
			 an application for adjustment of status, to satisfy any requirement for
			 background and security checks in connection with an application for
			 naturalization if—
				(1)the individual may be naturalized pursuant
			 to section 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439,
			 1440);
				(2)the individual was fingerprinted and
			 provided other biometric information in accordance with the requirements of the
			 Department of Defense at the time the individual enlisted in the United States
			 Armed Forces;
				(3)the individual—
					(A)submitted an application for naturalization
			 not later than 24 months after the date on which the individual enlisted in the
			 United States Armed Forces; or
					(B)provided the required biometric information
			 to the Department of Homeland Security through a United States Citizenship and
			 Immigration Services Application Support Center at the time of the individual's
			 application for adjustment of status if filed not later than 24 months after
			 the date on which the individual enlisted in the United States Armed Forces;
			 and
					(4)the Secretary of Homeland Security
			 determines that the biometric information provided, including fingerprints, is
			 sufficient to conduct the required background and security checks needed for
			 the applicant’s naturalization application.
				(b)More timely and effective
			 adjudicationNothing in this
			 section precludes an individual described in subsection (a) from submitting a
			 new set of biometric information, including fingerprints, to the Secretary of
			 Homeland Security with an application for naturalization. If the Secretary
			 determines that submitting a new set of biometric information, including
			 fingerprints, would result in more timely and effective adjudication of the
			 individual’s naturalization application, the Secretary shall—
				(1)inform the individual of such
			 determination; and
				(2)provide the individual with a description
			 of how to submit such biometric information, including fingerprints.
				(c)CooperationThe Secretary of Homeland Security, in
			 consultation with the Secretary of Defense, shall determine the format of
			 biometric information, including fingerprints, acceptable for usage under
			 subsection (a). The Secretary of Defense, or any other official having custody
			 of the biometric information, including fingerprints, referred to in subsection
			 (a), shall—
				(1)make such prints available, without charge,
			 to the Secretary of Homeland Security for the purpose described in subsection
			 (a); and
				(2)otherwise cooperate with the Secretary of
			 Homeland Security to facilitate the processing of applications for
			 naturalization under subsection (a).
				(d)Electronic transmissionNot later than one year after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall, in
			 coordination with the Secretary of Defense and the Director of the Federal
			 Bureau of Investigation, implement procedures that will ensure the rapid
			 electronic transmission of biometric information, including fingerprints, from
			 existing repositories of such information needed for military personnel
			 applying for naturalization as described in subsection (a) and that will
			 safeguard privacy and civil liberties.
			(e)Centralization and expedited
			 processing
				(1)CentralizationThe Secretary of Homeland Security shall
			 centralize the data processing of all applications for naturalization filed by
			 members of the United States Armed Forces on active duty serving abroad.
				(2)Expedited processingThe Secretary of Homeland Security, the
			 Director of the Federal Bureau of Investigation, and the Director of National
			 Intelligence shall take appropriate actions to ensure that applications for
			 naturalization by members of the United States Armed Forces described in
			 paragraph (1), and associated background checks, receive expedited processing
			 and are adjudicated within 180 days of the receipt of responses to all
			 background checks.
				3.Provision of information on military
			 naturalization
			(a)In generalNot later than 30 days after the effective
			 date of any modification to a regulation related to naturalization under
			 section 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439,
			 1440), the Secretary of Homeland Security shall make
			 appropriate updates to the Internet sites maintained by the Secretary to
			 reflect such modification.
			(b)Sense of CongressIt is the sense of Congress that the
			 Secretary of Homeland Security, not later than 180 days after each effective
			 date described in subsection (a), should make necessary updates to the
			 appropriate application forms of the Department of Homeland Security.
			4.Reports
			(a)Adjudication process
				(1)In generalNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit a
			 report to the appropriate congressional committees on the entire process for
			 the adjudication of an application for naturalization filed pursuant to section
			 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439,
			 1440), including the process that—
					(A)begins at the time the application is
			 mailed to, or received by, the Secretary, regardless of whether the Secretary
			 determines that such application is complete; and
					(B)ends on the date of the final disposition
			 of such application.
					(2)ContentsThe report submitted under paragraph (1)
			 shall include a description of—
					(A)the methods used by the Secretary of
			 Homeland Security and the Secretary of Defense to prepare, handle, and
			 adjudicate such applications;
					(B)the effectiveness of the chain of
			 authority, supervision, and training of employees of the Federal Government or
			 of other entities, including contract employees, who have any role in such
			 process or adjudication; and
					(C)the ability of the Secretary of Homeland
			 Security and the Secretary of Defense to use technology to facilitate or
			 accomplish any aspect of such process or adjudication and to safeguard privacy
			 and civil liberties.
					(b)Implementation
				(1)StudyThe Comptroller General of the United
			 States and the Inspector General of the Department of Homeland Security shall
			 conduct a study on the implementation of this Act by the Secretary of Homeland
			 Security and the Secretary of Defense, including an assessment of any
			 technology that may be used to improve the efficiency of the naturalization
			 process for members of the United States Armed Forces and an assessment of the
			 impact of this Act on privacy and civil liberties.
				(2)ReportNot later than 180 days after the date on
			 which the Secretary of Homeland Security submits the report required under
			 subsection (a), the Comptroller General and the Inspector General shall submit
			 a report to the appropriate congressional committees on the study required by
			 paragraph (1) that includes recommendations for improving the implementation of
			 this Act.
				(c)Appropriate congressional committees
			 definedIn this section, the
			 term appropriate congressional committees means—
				(1)the Committee on Armed Services of the
			 Senate;
				(2)the Committee on Homeland Security and
			 Governmental Affairs of the Senate;
				(3)the Committee on the Judiciary of the
			 Senate;
				(4)the Committee on Armed Services of the House of
			 Representatives;
				(5)the Committee on Homeland Security of the
			 House of Representatives; and
				(6)the Committee on the Judiciary of the House of
			 Representatives.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
